                                                                                                         FILED
                                                                                                         CLERK
                                                                                              12/29/2020 8:52 am
UNITED STATES DISTRICT COURT                                                                  U.S. DISTRICT COURT
EASTERN DJSTBICT OF NEW YORK                                                             EASTERN DISTRICT OF NEW YORK
----------------X
DONNA FINNIGAN~                                                Civil Action No_: 20-cv-02837
                                                                                              LONG ISLAND OFFICE
                                                               {JMA)-{ST)
                               Plaintift
       -against-
                                                               STIPULATION OFDISCONTINUANCE
                                                               AS TO RANDALL SOLOMON,
                                                               M.J>.,ONLY

MATIITUCK.-CUTCHOGUE UNION FREE                                *PLAINTIFF RESERVES ALL
SCHOOL DISTRICT~ JILLGIERASCH., DR..                            RIGHTS AS ro nm UMAINING
KATHLEEN DEVINE & RANDALL SOLOMON,.                             PARTIES
M.D. (sued in their individual capacities pmsuant
To42 U.S.C. §1983 &. NYEL),.                                      The Clerk of the Court is directed to terminate
                                                                  defendant Randall Solomon, M.D..
                               Defendants..
-----------------X
                                                                  SO ORDERED.
                                                                  /s/ JMA, USDJ         12/29/2020
        IT IS HEREBY STIPULATED AND AGREED by and betwem the undasigned_ the
attorneys of-record for all parties to ·the above entitled action, t h a t ~ no party hereto is an infant,
incompetent person for whom a committee has been appointed or conservatee and no person not a party
has an interest in the subject matter of the action, the abo-re entitled action be, and the same hereby is
discontinued with prejudice, as to RANDALL SOLOMON, M.D, only.. without costs to either party
as against the other.
        This stipulation may be executed in any number of counterparts, all of which count~ taken
togettlel',. shall constitute-0ne and the same instrument with facsimile or .pdfreproductions of signatures
to suffice as origjnals,..and may be filed without further notice with the Clerk. of the Court.
Dated: Garden City9 New York
        November JO,. 2020

SCOTf MICHAEL MIS~ P~C.                                BARTIEITl.l..P

By:
    Ky
      ~~-_QJ . _,;
           Jis,Esq.
                                                       By:~ut;-z;>~
                                                          Robert Devine
Attorneys for Plaintiff                                Attorneys for Defendant
DONNA FINNIGAN                                         RANDALL SOLOMON, M.D.
One Suffolk Square,. Suite 240                         1001 Franklin Avenue,. Suite 300
Islandia, New York l I 749                             Garden City,, New York 11530
kpulismishku~@optoAifie.com                            (516) g77;.2900
                                                       Rohcrt.dc\·inct,i;hartl~ullp.ct,m
     SOKQLQFFSTB'I.Nl.LP

     By:     ;>r;,:z-Q
            Adam L .Klcinlx.rg
     ~ • Dr-fiwJIIDts
     ·MATDTUCK.-Cl.JICROGUB UN10tl
      FJlF.B SCHOQJ ,JllSTBlCT,JILL·GIEB:liSCH.
      UR. ·KAnILEEN DEVINE
     119'Westhua:J .luexw
     CarlePlaa:., NY 11514
     5t6'-334-4SO.O
     Fax: 516-334-4.501
     Bmail:·aktem~oleffstmLcom




             I   !




I.
